 In the Matter Of MOLTRUP STEEL PRODUCTS COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, LODGE NO. 1202CaseNo. C-779.-Decided January 15, 1940Cold Drawn Steel industry-Interference, Restraint, and - Coercion:main-tenance of employees representation plan ; statements of foremen and officials-disparaging union and warning employees against joining ; holding of meet-ingsin plant to discourage union activity ; attempted espionage ; questioning:employees concerning union affiliation ; characterizing union as irresponsible-duringbargainingnegotiations ; expressed willingness to bargain only withrepresentativeswho were employees ; sponsorship of back-to-work movement:during strike resulting from refusal to bargain collectively ; distribution of anti-union pamphlet-Strike: precipitated and prolonged by refusal to bargain-Company-Dominated Union:formation following series of interferences withrights guaranteed employees by Act, refusal to bargain collectively, and dis-crimination against leading union members ; outgrowth of back-to-work move-ment ; formation of by back-to-work leaders who had collaborated with re-spondent in breaking strike ; function of organization to combat outside union ;support ; expressed willingness to bargain with organization only if limitedto employees of employer-UnitAppropriate for Collective Bargaining:pro-duction employees, excluding clerical and office workers, foremen, and super-visory employees ; no controversy asto-Representatives:proof of choice : mem-bership application cards; majority status prior to strike not affected by with-drawal in view of respondent's interference-CollectiveBargaining:refusal tobargain ; absence of intention to recognize union ; unwillingness to cooperatein bargaining procedure ; evasion of meetings with union representatives ; re-quirement that list of union members be submitted despite presence of otherreasonablemethods of determining whether union represented majority ofemployees ; refusal to sign contract because of alleged irresponsibility of union ;employer ordered to bargain and upon request enter into signed agreementwith union if understandingreached-Discrimination:laying off entire shiftwhere business conditions not unfavorable ; discharge of employee for failureto discontinue union activity ; refusal to reinstate leading members of union-Regular and Substantially Equivalent Employment:factors considered ; desirefor reinstatement, location and lower wage of new work,as-Reinstatement:ordered-BackPay:awarded.Mr. Francis V. PaoneandMr. Benjamin E. Gordon,for the Board.Thorp, Bostwick, Reed & Armstrong,byMr. Kenneth G. Jackson,Mr. W. Davis Graham,andMr. Charles C. Hewvitt,all of Pittsburgh,Pa., for the respondent.Mr. Benjamin Sigal,of Pittsburgh, Pa., for the S. W. O. C.Mr. Forest G. Moorhead,of Beaver, Pa., for the Independent.Mr. Sylvester Garrett,of counsel to the Board.19 N. L. R. B., No. 55.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Joseph J. Timko, Steel WorkersOrganizing Committee, herein called the S. W. O. C., the NationalLabor Relations Board, herein called the Board, by Charles T. Douds,RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania),issued a complaint, dated November 12, 1937, alleging that MoltrupSteel Products Company, Beaver Falls, Pennsylvania, herein calledthe respondent, had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(2), (3), and (5), and Section2 (6) and(7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.A copy of thecomplaint, accompanied by a notice of hearing, was duly servedupon the respondent.The complaint alleged, in substance, that on or about May 15; 1937,and at all times thereafter, the S. W. O. C. represented a majorityof the respondent's employees in an appropriate unit; that the re-spondent had refused to bargain collectively with the S. W. O. C.as the exclusive bargaining representative of such employees; thatthe respondent had dominated and interfered, with, the,. formationand administration of, and contributed support to, a labor organiza-tion known as Independent Brotherhood of Moltrup Steel Workers,Moltrup Steel Products Company of Beaver Falls, Pennsylvania,herein called the Independent ; that, on or about August 6, 1936,the respondent had discriminated in regard to the hire or tenureof employment of the entire night shift of its employees by layingoff the said employees in order to discourage membership in a union ;that the respondent had discriminated with regard to the hire ortenure of employment of 14 named employees by refusing at alltimes to reinstate them to their employment ; and that by these andother acts, the respondent had interfered with, restrained, andcoerced its employees in the exercise of their right to self-organiza-tion and to engage in concerted activities for their mutual aid andprotection.On November 26, 1937, the respondent filed its answer,admitting certain allegations of the complaint but traversing othersand making certain allegations by way of an affirmativedefense.Pursuant to notice, a hearing on the complaint was held in Pitts-burgh, Pennsylvania, from February 7 to March 30, 1938, beforeWilliam H. Griffin, the Trial Examiner duly designated by the Board.The Board, the respondent, the S. W. O. C., and the Independent MOLTRUP STEEL PRODUCTS COMPANY473were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues of the case wasafforded all parties.During the course of the' hearing, counsel forthe Board moved that the complaint be amended to allege that pend-ing incorporation of the Independent an organization had beenformed under the name of Local Independent Brotherhood of SteelWorkers of Moltrup Steel Products Company of Beaver Falls, Penn-sylvania, herein called the Local Brotherhood, and that the LocalBrotherhood was in reality the same organization as the Independent.Counsel for the Board also moved that the complaint be amended todelete the allegations thereof that the respondent had discriminatedagainst Merle Boland, Joseph Smith, Frank Veres, Paul Dewhirst,Stanley Gamzalla, Leslie Alexander, Harry Behringer, Harry Cald-well, and Lloyd Goddard.These motions were granted by the TrialExaminer, and his rulings are hereby affirmed.The Trial Examineralso ruled on a number of other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were made.Therulings are hereby affirmed.At various stages of the proceedings, counsel for the respondentand for the Independent moved that the entire complaint be dismissedand also moved for dismissal of various specific allegations thereof.The Trial Examiner reserved ruling on these motions and on certainother motions to exclude testimony.The motions are hereby denied.On July 27, 1938, acting pursuant to Article II, Section 37 (a), ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, the Board ordered the proceedings transferred to andcoiatinu4 before it.On September 12, 1938, acting pursuant toArticle II, Section 38 (d), of said Rules and Regulations, the Boarddirected that Proposed Findings of Fact, Proposed Conclusions ofLaw, and a Proposed Order be issued and granted to the partiesthe right to request permission to file briefs and have oral argumentbefore the Board.On June 23, 1939, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order herein, copiesof which were duly served upon all parties, finding that the respond-ent had engaged in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), (3), and (5) and Section 2 (6)and (7) of the Act.The respondent and the Independent thereafterfiled exceptions to the Proposed Findings of Fact, Proposed Con-clusions of Law, and Proposed Order.Pursuant to notice, a hearingfor the purpose of oral argument was held before the Board at Wash-ington, D. C., on August 10, 1939.The respondent and the Inde-pendent were represented by counsel and participated in the argu- 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.The Board has considered the exceptions of the respondentand of the Independent and, in so far as they are inconsistent withthe findings, conclusions, and order set forth below, finds them tobe without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Pennsylvania corporation engaged in the man-ufacture of cold drawn steel bars, wire, machine keys,machine rack,moulding machine and engraving plates, and discs, at its plantlocated in Beaver Falls,Pennsylvania.Between 45 and 50 per centof the raw materials used in such manufacture are obtained by therespondent from sources outside Pennsylvania,while approximately84 per cent of the finished product is shipped to destinations outsidethat State.The respondent'sannual sales exceed$1,500,000.Itsproduct is distributed through sales agencies in NewYork andMassachusetts handling the respondent's product exclusively,as wellas through 17 independent jobbers variously located in 11 differentStates.There arenormally about 280 production employees at the respond-ent's Beaver Falls plant.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Committee for Industrial Organization,'herein calledthe C. I. 0., which represents Amalgamated Association of Iron,Steel&TinWorkers of North America, herein calledthe Amal-gamated, also a labor organization affiliatedwith the C.I.O.OnJanuary 23,1937,Amalgamated Association of Iron, Steel & TinWorkers of North America issued a charter to, Lodge No. 1202,admitting to its membership production and maintenance employeesof the respondent,excluding supervisory employees.Independent Brotherhood of Moltrup Steel Workers,Moltrup SteelProducts Company of Beaver Falls, Pennsylvania,is an unaffiliatedlabor organization which is seeking incorporation under the laws ofPennsylvania,admitting to its membership employees of the respond-ent.Pending incorporation,the members of. Independent Brother-hood of Moltrup Steel Workers, Moltrup Steel Products Company of,Beaver Falls,Pennsylvania,have formed an unaffiliated labor organ-ization known as Local Independent Brotherhood of SteelWorkersof Moltrup Steel Products Company of Beaver Falls, Pennsylvania.1Now Congressof IndustrialOrganizations. MOLTRUP STEEL PRODUCTS COMPANY475III.THE UNFAIR LABOR PRACTICESA. The chronology of events1.The events prior to and pertaining to the lay-offs in August 1936and the resumption of operations of the night shift in September1936Representatives of the S.W. O. C.began organization activitiesamong the employees of the respondent about July 1, 1936, and helda series of public mass meetings from the latter part of July toNovember of that year.On one occasion early in July, an organizerwho was distributing S. W. O. C.literature outside the respondent'splant was accosted by J. Frank Moltrup,the respondent'spresident.Moltrup inquired what the organizer expected to gain by his activityand asked if he had obtained a permit from local authorities to dis-tribute the S. W. O.C. literature.At this time,there existed at therespondent's plant an"Employee Representation Plan," herein calledthe E. R. P., which had been formed in 1934.Under the E. R. P.,the employees annually elected representatives who met each monthin the plant during working hours to discuss employee problems andwho chose from their number three employees to constitute an "Em-ployees' Joint Representative Committee."This committee met withmanagement representatives to discuss grievances.Meetings of theemployee representatives were called by the management.The an-nualelections,the last of which was held in November'1936, tookplace in the plant during working hours.The employees received,their regular pay for time spent during working hours participatingin the E. R. P. activities.About July 12, 1939, S. W. O. C. organizers met with 6 persons 2employed on the respondent's night shift at the home of one of theemployees.The six employees were at this time given S. W. O. C.membership application cards.Within a short period of time theysucceededin signingup a number of the night-shift employees.Within a few weeks,William McGraw and Matthew Eureich, day-shift employees,also became active in efforts to interest employeesin the S. W. O. C.About themiddle of July 1936, the respondent announced thatthereafter the night shift would work 6 days each week and 8 hourseach day instead of 5 days each week and 9 hours each day as hadbeen the practice theretofore.Certain of the employees thereuponcomplained to Foreman John Rutter about the increase in hours andthe fact that the change would necessitate working on Saturday after-noon and night.When they failed to obtain satisfaction from Rutter,2Flenry Keppen, Samuel Cain, Merle Boland,Glenn Rose,Lloyd Goddard,and LawrenceRump. 476DECISIONS OF NATIONALLABOR RELATIONS BOARDthe employees attempted to get an E. R. P. representative to presentthe matter to the management, but he refused to do so. Samuel Cain,an employee, then drafted a petition protesting the proposed changein the hours of the night shift, and most of the night-shift employeessigned it.The petition later was placed .in the locker of an E. R. P.representative with a request that it be presented to the managementShortly thereafter, however, it was confiscated by Foreman Rutter,acting upon instructions from General Foreman John Miller.Millerlater told the men that they "had no right to form a petition."About this time, certain of the respondent's supervisory employeesindicated disapproval of the C. I. 0. and of the union activitieswhich were being carried on. Clarence Geiser, a foreman relatedby marriage to employees Paul Dewhirst and William McGraw, in-formed these two employees that they did not have to belong to aunionto work for the respondent.He also cautioned Dewhirst notto sign anything, stating that he "didn't know what was going tohappen or what might turn up."He warned McGraw, "Whateveryou do, don't join that God damn union" or "they will fire. you quickerthanHell." 3Foreman Rutter questioned Henry Keppen, an em-ployee, as to whether the latter had received any C. I. 0. literatureand stated to Keppen that the "C. I. 0. is no damn good," that theC. I. 0. would take his money and let him "go to the devil" . andcausehim to lose "lots of work"; and that the respondent would notrecognizeany labor organization except its "own company union."During the early part of August 1936, Rutter engaged in furtherattempts to discouragemembership in the S. W. 0. C. Euriech, anemployee on the day shift, testified that during this period Rutterapproached him on a number of occasions, advising him to "stay awayas faras you can from the S. W. 0.. C. and that it would be a wasteof moneyfor him to pay union dues inasmuch as the union would notget him anywhere.Euriech testified that Rutter also questioned himregardinghis opinion of the S. W. O. C. and expressed curiosity as towhether an employee named Early would be among the first to jointhe S. W. 0. C. Rutter denied at the hearing that he had made thestatementsattributed to him by Euriech, but admitted having on oneoccasioninformed Euriech that he need not join ina union in orderto remain in the respondent's employ.He testified that he had madethis statement only after Euriech himself had brought up the subjectand stated that he was being "pressed" to join the S. W. 0. C.4 Inview of the entire record, we conclude that Euriech's testimony is to3Although Geiser denied that he so warned McGraw,we do not give credence to suchdenial in view of all the circumstances.4 Rutter also testified that, during a conversation,Lawrence Rump had brought up thesubject of unions,whereupon Rutter advised him that he did not have to join a union towork for the respondent. MOLTRUP STEEL PRODUCTS COMPANY477be accepted rather than that of Rutter.An incident which occurredseveral days prior to Rutter's conversations with Euriech is indicativeof Rutter's general attitude at this time.The evidence shows thatabout August 1 someone left a note on Euriech's machine reading,"Nice work, Bozo, you keep it up and you will get a penny lollypopraise and you will be in Class A with the rest 'of us."On learningof this, Rutter appropriated the note, stated to Euriech that, "some-body is going to pay for this," and sought to learn the identity of thewriter of the note by comparing the writing on it with the time sheetsfilled in by various employees.He also discussed the note withGeneral Foreman Miller since he felt that it "might lead to jangle-ment among the men."About August 5, 1936, Moltrup instructed Mervin Hahn, the re-spondent's paymaster, to ascertain for him the name of a certainemployee who lived in a specified neighborhood in Beaver Falls andalso the names of the night-shift employees "who were to be laid off"and who were meeting at the home of such employee.Moltrup testi-fied at the hearing that he sought this information inasmuch as hehad heard that night-shift employees were leaving the plant duringworking hours to visit a nearby beer garden and inasmuch as hedesired to question the employee living in'the vicinity of the beergarden regarding the truth of the rumor. In view of all the circum-stances, we are convinced, however, that Moltrup desired the informa-tion in order to learn the identity of night-shift employees who, hebelieved, were engaging in union activity.On August 5 and 6, 1936, the respondent laid off approximately 5employees of the day shift, including Matthew Euriech and WilliamMcGraw, both of whom had participated in S. W. O. C. activity.Euriech was laid off on August 5 and McGraw on August 6. At theend of the night shift on August 6, 1936, the respondent also laid offmost of the approximately 45 employees working on such shift, in-cluding Rump, Cain, Keppen, Boland, Rose, and Goddard, all ofwhom had met with S. W. O. C. organizers on July 12, 1936.A fewof the night-shift employees were not laid off but were transferred tothe day shift.The respondent informed the employees that they werebeing laid off because of "lack of orders."On August 7, 1936, Paymaster Hahn furnished to. Moltrup the nameand address of the employee about whom Moltrup had inquired.Atthis time,Moltrup instructed Hahn to inform the men when theywere paid off that the lay-offs were the result of "lack of orders."Hahn informed Moltrup that he could not conscientiously do so,whereupon Moltroup discharged him on the ground that the re-spondent did not "want anybody ... not 100 per cent for the com-pany."Although the respondent's witnesses attempted to minimize 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extent of Hahn's knowledge respecting the actual condition of therespondent's business at the time of the lay-offs, we conclude thatHahn was in a position to known the condition of the respondent'sbusiness at that time sShortly following his lay-off, Euriech on several occasions requestedGeneral Foreman Miller to reinstate him and also discussed the matterwith Moltrup.Euriech testified that both Miller and Moltrup askedhim whether he belonged to the S. W. O. C. and that, inasmuch as hedesired employment, he denied being a member of that organization.Miller further inquired if another employee belonged to the S. W.O. C.Euriech testified that during his conversation with Moltrup,the latter expressed a desire that the men consult him before join-ing a union ; disparaged the S. W. O. C.; advised Euriech not tobelieve that Rump, Goddard, and Keppen were S. W. O. C. members,stating that "All they have got is a long sheet of paper with a lotof fellows' names on, to tell you that they have signed them, whichthey didn't, and make you believe it so you will sign" ; and declaredthat he would "have no union in his mill" unless the government in-tervened.Although Miller and Moltrup denied that they made thebasis of the entire record that such statements were made by them,and so find. Following Euriech's talk with Moltrup, the latter as-sured Euriech that he would be reemployed before reemployment ofthe other men who had been laid off.During the last week in August1936, Euriech actually was reinstated by Clarence Small, plant super-intendent, who stated at the time that the respondent did not wantany "labor trouble."Euriech continued his membership in theS.W. O. C. and was laid off a second time about the middle ofSeptember 1936.The lay-off was allegedly because of a lack of work,although 20 other employees were hired during this month.There-after during September Euriech twice applied to Miller for work,but was told that none was available.During the period following the lay-offs in August 1936, Moltrup,Miller, and Small each attended various of the S. W. O. C. mass meet-ings held in Beaver Falls.About October 1, Moltrup called togetherthe E. R. P. employee representatives and requested them to attendS.W. O. C. meetings also in order to inform him of what took place.During September and October, Moltrup called all the employees intohis office in separate groups of about 25 each and spoke to each groupfor approximately 45 minutes.Moltrup stated at the hearing that the_8 The evidence shows in this connection that Hahn had been in the respondent's employfor 20 years ; that in the course of his work Hahn compiled reports on the respondent'sbusiness for various governmental agencies, for the American Iron and Steel Institute,shipments and of the stock on hand. MOLTRUP STEEL PRODUCTS COMPANY479purpose of these meetings was to explain to the employees their rightsunder the Act. In support of this testimony the respondent intro-duced in evidence two mimeographed sheets entitled, "A Message toEmployees-Facts About the Wagner Act," which Moltrup testifiedthat he had in his possession while talking to the employees. It isto be noted in this connection that the mimeographedmaterial sub-mitted in evidence contains quotations from a decision rendered bythe Supreme Court of the United States on April 12, 1937,6a date anumber of months subsequent to Moltrup's talks to the employeegroups.Moltrup admitted that during his talks he told the men to"keep their noses clean and keep their feet on the ground," warnedthem' "if they made any gestures to be sure that theywereright intheir movements," and requested them to inform him "if the pressuregot too great on them."The evidence establishes, moreover, thatduring the course of the talks Moltrup stated that he could not under-stand why the employees would care to use "outside help" in handlingtheir affairs; declared that he did not want any "coal diggers" to tellthe men what to do ; requested the employees to inform him if theywere asked to join a union; and expressed a determination to close theplant rather than sign a contract with any "outside union."On September 21, 1936, the respondent resumed the operation of itsnight shift, but did not reinstate leading S. W. O. C. members, includ-ing Rump, Cain, Keppen, McGraw, and Euriech, at such time orthereafter.During the period from August 6, 1936, to the date ofthe hearing, the respondent hired over 90 other persons, about 25of whom had no previous experience in the work they were assigned.2.The circumstances pertaining to the strike of June 1, 1937Following the resumption of operation of the night shift in Sep-tember 1936,the S. W. O. C. organizational campaign continued andon January 23, 1937, Lodge 1202 was chartered.On March 10, 1937,the S. W. O. C. mailed to the respondent a copy of a proposed agree-ment.Thereafter on about March 23, Joseph J. Timko, subregionaldirector of the S. W. O. 'C., attempted to communicate by telephonewith Moltrup about the proposed contract,but was informed thatMoltrup was out of town.On March 25 the S. W. O. C. mailed a.second proposed contract to the respondent and requested a promptreply.The respondent having failed to reply to the letter, Timkoagain attempted to communicate with Moltrup by telephone but,after a few minutes' wait,he was informed that Moltrup was "notin."Timko was similarly unsuccessful in attempting to communicatewithMoltrup early in April.aNational Labor Relations Board v. JonesJLaughlin Steel Corporation,301 U. S. 1. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the foregoing period, a number of the employee representa-tives under the E. R. P. joined the S. W. O. C. and at a meeting of .the representatives six of the eight voted to discontinue their activityin the E. R. P. on the ground that the majority of the employees hadchanged their views as to the type of organization they wished to rep-resent them.By letter to Superintendent Small dated April 6, 1937,the six representatives submitted their resignations as employeerepresentatives.On April 9, 1937, Moltrup called three of the said representatives,Robert Provence,Wilbur Holmes, and Harold Makepeace, to hisoffice.On this occasion the three employees were wearing C. I. O.buttons.Provence and Holmes testified that during the ensuing con-ferenceMoltrup stated that "the C.I.O. were all scums" and thatthe employee representatives were no better.They also testified thatMoltrup pointed to Makepeace during the discussion and stated thathe was"the cause of all this."Although Moltrup and James Phillips,the respondent's secretary and treasurer who was also present at theconference,denied that Moltrup made the alleged statements, we areconvinced on the basis of the entire evidence that the testimony ofHolmes and Provence is to be accepted.About April 20 Organizer Feeney Busarello succeeded in meetingMoltrup and arranged to hold a conference with him on April 26.At the conference on the latter date Busarello and another organizerasserted that the S. W. O. C. represented 90 per cent of the respond-ent's production employees and statedthat theywished to negotiate acontract covering the employees in the plant.Moltrup thereuponremarked that for aught he knew the organizers might be"a coupleof crooks."Claiming that,as far as he was aware, -Provence was theonly S. W. O. C. member among the employees,he demanded that hebe shown the S. W. O. C. membership list before entering into anynegotiations.The S. W. O. C. representatives thereupon presentedtheir S.W. O. C. credentials,and suggested that, in view of allegedprevious discrimination by the respondent against S.W. O. C. mem-bers, either an election or a check of S. W.O. C. membership cardsby a Board representative would be an appropriate method of deter-mining if the employees desired representation by the S. W. O. C.Rejecting this suggestion, Moltrup concluded,"Well,I can't discussthis matter with you until I get the list and I am not interested in anymore conversation."When Busarello inquired whether the respond-ent would sign a contract with the S.W. O. C. if that organizationproved that it represented a majority of the employees Moltrup de-clared that such a contract was "not necessary"and that the respond-ent previously had been"getting along all right"without"outsiders."During the conference Moltrup made no proposals other than hisdemand for production of the S. W. O. C. membership list. MOLTRUP STEEL PRODUCTS COMPANY481Two days after the conference, Busarello telephoned Moltrup andthe latter again stated that he would not talk to any "outside" unionrepresentatives until shown the S. W. O. C. membership list.WhenTimko subsequently telephoned the plant and failed to reach Moltrup,he. thereafter waited outside the plant until Moltrup entered and thentelephoned a second time.He was told that Moltrup had just leftthe plant.On about May 26, Timko once more telephoned but wastold that Moltrup was out.About noon on Friday, May 28, Timkotelegraphed the respondent stating that unless the respondent reachedsome -agreement with the S. W. O. C. by the following .Tuesdayevening, June 1, he would not be responsible should the employeesdecide to strike.After the respondent failed to reply to Timko's telegram, about175 of the members of Lodge 1202 participated in 2 meetings heldon May 31 and June 1, respectively.As a result of the meetings theemployees decided to go on strike and at 11 p. in. on June 1, a picketline was formed outside the plant.Production operations thereuponceased.About the middle of June, representatives of the Board arranged aconference, which took place on June 17, between Timko and therespondent's officials while the strike was still in progress.At theoutset of this meeting, Timko stated that the S. W. O. C. desiredrecognition as exclusive bargaining agent of the employees and soughtto explain provisions of a -proposed contract to Moltrup..As eachsectionwas presented, it was rejected by Moltrup, who remarkedthat it was not "necessary" and that he was not "interested" in thecontract.Timko then offered to terminate the strike if Moltrupwould consent to an election to determine whether the employeesdesired representation by the S. W. O. C.This offer was conditionedupon Moltrup's promising to sign a contract with the S. W. O. C.if it represented a majority.Although Moltrup flatly rejected thisproposal, his testimony at the hearing was that he did not "haveany reason," for doing so.He also rejected Timko's alternativeoffer to submit S. W. O. C. membership lists to the Board to bechecked.During the conference Moltrup asserted that the respond-ent already was observing the terms of the proposed contract andwould deal with any group representing a majority of the employees.Timko thereupon inquired whether Moltrup would be willing to putthis statement in the form of a letter instead of signing a contract.Moltrup again refused.During the conferenceMoltrup stated,among other things, that the S. W. O. C. was not "responsible,"that he had been getting along all right with his employees long be-fore he was approached by the S. W. O. C., that he was satisfiedto continue to deal with his employees as he had in the pest, and 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he was not going to recognize 'any union.Moltrup finally termi-nated the conference by leaving the room after telling Timko, "Ifthat is your attitude, the meeting is over."Timko's request for afurther meeting was rejected on the ground that the employees were"satisfied."3.The back-to-work movementShortly after June 17, 1937, Moltrup, Phillips, a number of fore-men, and a group of employees, held a meeting at the General Brod-head Hotel in Beaver Falls to discuss a resumption of operations.Thereafter, the employees and foremen present at the meeting can-vassed the other employees and sought to induce the S. W. O. C.members to abandon the strike and to return to work. In further-ance of these efforts, the respondent caused a notice to be publishedin a local newspaper on Jude 26, stating that the plant would bereopened on June 28.On the morning of June 28, about 20 em-ployees entered the plant without difficulty.When night-shift em-ployees sought to enter the plant in the afternoon, however, thereensued a brief 'scuffle participated in by such employees, theS.W. O. C. pickets, and a number of armed and unidentified deputysheriffs who had collected outside the plant.During the scuffle, apicket was fatally wounded by a tear-gas shell 'discharged by one ofthe deputy sheriffs. Shortly thereafter, the deputy sheriffs leftBeaver Falls and the attempt to operate the plant was discontinued.Subsequently a representative of the Board suggested' that Moltrupresume negotiations with the S. W. O. C., but Moltrup rejected thesuggestion and stated that he would reopen the plant as soon as therespondent was able to obtain the necessary "protection."On June 29 and thereafter, officials of the respondent held ad-ditional meetings with foremen and certain of the employees at whichplans again were discussed to induce the employees to return to work.Acting on instructions from Moltrup a number of the foremen col-laborated with the back-to-work leaders among the employees insoliciting other employees to return to their jobs.On July 7 therespondent resumed operations at its plant.Shortly thereafter, themembers of Lodge 1202 voted to discontinue the strike and return towork.They did so within a few days after July 7.'As part of the back-to-work movement, employees who were lead-ers therein laid plans to induce the other employees to withdraw fromthe S. W. O. C. and from Lodge 1202. In addition, as noted below,the back-to-work leaders planned the formation of the Independentas a means of combatting the S. W. O. C. About July 7, 1937, back-to-work leader Harry Yokel made arrangements with a local alder-man whereby, as Yokel then expressed it, "over a hundred" em- MOLTRUP STEEL PRODUCTS COMPANY483ployees could "swear off" the S. W. O. C. at a special reduced chargeof 10 cents for the alderman's services.During the ensuing periodof several weeks a number of, employee leaders in the back-to-workmovement actively solicited a large number of S. W. O. C. membersto sign a form letter in the alderman's office, expressing a desire towithdraw from the S. W. O. C. Although much of this solicitationtook place prior to formation of the Independent, employees solicitedwere warned that unless they signed the-letter of withdrawal' fromthe S. W. O. C., they would not be permitted to join the Independent.In addition, the respondent's vice president, Fred Ward, on July 9sought to induce Provence, the president of Lodge 1202, to give uphis S.W. O. C. activity.On this occasion Ward called Provenceaway from -his work, remarked that the S. W. O. C. had had its"try" and failed, and asked Provence why he could not see thingsWard's way.Within the next few days Provence was solicited byseveral employees to join the Independent,. although that organiza-tion purportedly did not come into existence until ' July 18.As aresult of the activity carried on in this respect by back-to-workleaders and others, approximately 115 employees were induced tosign the form letter of withdrawal from the S. W. O. C.4.The formation of the Independent and Local BrotherhoodAt one of the meetings prior to-July 7, 1937, at which plans wereformulated to induce employees to return to work, Moltrup statedthat the plant would reopen only if the respondent was "assuredthat production could continue in the mill."That such statement hada particular significance to the employees present is indicated bythe testimony of Les Namath, a leader in the back-to-work movement,that about July 7 "there was talk among the men that we shouldorganize a. group of our own to try to guarantee ourselves steadywork if we possibly could instead of having someone else buttin..."On July 10, 1937, a number of the employees 7 who had been activein the back-to-work movement, and James Meadows, a sergeant ofpolice of the Republic Steel Corporation, stationed at its UnionDrawn plant at Beaver Falls, met at the General Brodhead Hotelin Beaver Falls to discuss the formation of an organization of theemployees.The room in the hotel at which the meeting was heldwas secured by Louis Yokel, a back-to-work leader, and the chargetherefor was made to the account of the respondent.After receiptby the respondent of a statement from the hotel including suchcharge, Phillips, the respondent's treasurer, made a cash paymentTThe employees included Louis Yokel, John Namath,Alex.Juhasz, Harry Geiser, WilliamMacLean,Stanley.Skerkowski,Ed Graham,-Harry Yokel,and KennethMajors. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the entire amount called for by the statement.At the hearingPhillips denied that he knew that the statement included a charge forthe room engaged by Yokel.He admitted, however, that statementsreceived by the respondent customarily were checked and approvedboth by its purchasing department and by its assistant secretary-treasurer and that he himself had considered the charge to the extentthat lke directed that it be entered against the respondent's "incidentaladministrative expense" account.He testified in the latter connectionthat he.thought the room- had. been used in the course of the back-to-work movement.The charge, however, was for use of the roomon a date 3 days subsequent to the reopening of the plant and Phillipsadmitted at the hearing that he had noticed this fact.Under all thecircumstances, we are convinced, and find, that Phillips knew thatthe payment which he made to the hotel included payment for theroom secured by Yokel on July 10.At the aforesaid meeting, it was decided to form an organizationof employees similar to that which had been formed at the UnionDrawn Steel Company plant of Republic Steel Corporation, locatedin Beaver Falls.Harry Geiser was selected as temporary chairmanof the organization and plans were made to hold a meeting of theemployees on Sunday, July 18.Meadows suggested that the meetingbe held at the local Elks Club.A few days after July 10, Meadows and John Namath requestedof the steward of the Elks Club permission to use the club for theproposed meeting and were informed that consent of the club trus-tees would be necessary.C. T. McKane, one of the trustees, testifiedat the hearing that about this time he received a telephone call fromMoltrup, requesting that the employees be permitted to hold ameeting at the club.He testified that he informed Moltrup that thepermission would be granted, but that he thereafter informed Mol-trup by telephone that the consent was withdrawn inasmuch as theproposed meeting was to be held on Sunday afternoon and inasmuchas non-members were ordinarily excluded from the club at such time.Moltrup denied at the hearing that he had telephoned McKanerelative to the use of the Elks Club and testified that he had notparticipated in any efforts to secure use of the club.Namath tes-tified that he obtained information that the Elks Club would notbe available for the meeting but that he didn't inquire much aboutit" and did not definitely recall the source of the information. Inview of the entire record and particularly the fact that McKanewas a disinterested witness, we conclude that Moltrup attempted tosecure permission for use of the Elks Club for the meeting inquestion.Following the failure to obtain use of the Elks Club, Meadows,sergeant of police for Republic Steel Corporation, and several of MOLTRUP STEEL PRODUCTS COMPANY485the employees who had been active in the back-to-work movementsecured permission to hold the meeting at the Polish Falcons Hallin Beaver Falls.At the meeting which was held on July 18, HarryGeiser acted as chairman and Meadows was a principal speaker.During the course of his talk, Meadows predicted that John L. Lewiswould "sell out" the S. W. O. C. members; stated that there was nonecessity for an "outside" union and that a "brotherhood" without"outside interference" was desirable since money paid to such anorganization would "stay at home"; and further stated that "twentyfellows" had agreed to form an independent union.Meadows ad-vised the men that they would not be permitted to join the Inde-pendent unless they first withdrew from the S. W. O. C. by signingthe form letter in the alderman's office.He then called for employeesto volunteer to serve as employee representatives in the new or-ganization and 11 persons who 'so volunteered were approved asrepresentatives.Of the 11, at.least 7 had been leaders in the back-to-work movement."Shortly following the aforesaid meeting, the employee representa-tives selected at the meeting conferred with Meadows and JohnNamath at the General Brodhead Hotel.At Meadows'. suggestion,plans were discussed relative to incorporation of the organizationof employees. It was decided to name the organization "IndependentBrotherhood of Moltrup Steel Workers, Moltrup Steel ProductsCompany of Beaver Falls, Pennsylvania" and to hold a second meet-ing of the employees.At the second meeting, which was held onAugust 1, 1937, Meadows administered an oath or "obligation" tothose present.About October 1937 papers were filed in a local court seekingincorporation of the Independent under the laws of the Common-wealth of Pennsylvania.The 11 employee representatives selectedat the meeting on July 18 were designated in the papers as directorsof the organization.Pending action upon the application for incor-poration, it was decided that the organization should function asan unincorporated association under the name "Local IndependentBrotherhood of Steel Workers of Moltrup Steel Products Companyof Beaver Falls, Pennsylvania."The 11 employee representatives ofthe Independent thereafter acted as the "executive committee" of theLocal Brotherhood and the officers selected by the Independentserved as officers of the Local Brotherhood.During the fall of 1937, the "executive committee" of the LocalBrotherhood met on several occasions with Moltrup and other of-ficials of the respondent relative to recognition of the Local Brother-8 Harry Geiser, Alex Juhasz, Ed Graham, Louis Yokel, Ed Hawthorne, Owen Murphy, andCharles Moegerle.283030-11-vol. 10-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood as bargaining agent of the employees, and to discuss a proposedvacation plan.Moltrup stated that the respondent would bargainwith the Local Brotherhood or with any other group "as long asthey were employees of his plant."Although he refused to grantvacations as requested, on the ground that business conditions wouldnot permit him to do so, Moltrup stated that the respondent wouldtry to stagger employment so as to divide the work among as manyemployees as possible.In the course of the negotiations, no proofwas submitted relative to designation of the Independent or theLocal Brotherhood as bargaining representative by the employees.During the period from September 17 to October 22, 1937, therespondent distributed to the employeesa series of6 pamphets, 5 ofwhich discussed various aspects of the conduct of a business enter-prise and the sixth of which embodied a direct attack upon theAmalgamated.'The latter pamphlet, entitled "What is the CheckOff", depicted a cringing worker seeking to ward off an unidentifiedhand clutching at his pay envelope and stated that under the rulesof the Amalgamated a 2-per cent levy could beassessedagainst thewages of an Amalgamated member at any time and that a unionmember neither knew nor was able to ascertain who ultimately re-ceived his dues or for what purpose they might be used.The pamph-letwas distributed at the plant entrance by Superintendent Smalland one of the respondent's watchmen.B. Interference, restraint, and coercionIn view of the facts above set forth, it is clear that the respondenthas engaged in numerous acts of interference, restraint, and coercion.At the time the S. W. O. C. began its organizational efforts, therewas in existence an Employee Representation Plan clearly sponsoredand dominated by the respondent.The respondent took no stepsat any time to dissolve the Plan and continued to deal with em-ployees on the basis of such Plan. Shortly after the S. W. O. C.began to organize, supervisory employees of the respondent activelydiscouragedmembership in that organization by questioning em-ployees concerning their union affiliation, by statements detrimentalto the C. I. O. and the S. W. O. C., and by threats of the conse-quences which would ensue if employees joined the S. W. O. C.During the period following the shut-down of the night shift onAugust 6, 1936,11 Moultrup held meetings of groups of employees atwhich he clearly indicated his hostility to any "outside union" andmade numerous statements patently coercive.At about the sametime, he sought to use the E. R. P. employee representatives as in-As noted in Section IIabove, the Amalgamatedadmits to membership employees ofthe respondent,and is representedby the S. W. O. C."Thispart of the case 's discussed in detail in subsectionE below. MOLTRUP STEEL PRODUCTS COMPANY487formers respecting S.W. 0. C. activity.When certain employeessubmitted their resignations as E. R. P. representatives, Moltrupagain expressed his hostility to the C. I. 0. as well as to the repre-sentatives.During the S. W. 0. C. attempts to negotiate with therespondent, Moltrup characterized the S.W. 0. C. as irresponsibleand stated that he was not going to recognize any union.Whenlater requested to negotiate with the Independent, he stated that hewould bargain with anyone "as long as they were employees of hisplant."The officials and supervisory employees of the respondentactively participated in the attempts to induce individual employeesto abandon the strike and return to work.After the formation ofthe Independent and Local Brotherhood, the respondent distributeda pamphlet containing a direct attack upon the Amalgamated.We find that by virtue of the acts and conduct set forth abovethe respondent has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.C. Domination of and interference with the Independent and theLocal BrotherhoodThe formation of the Independent took place only after strongmanifestations of hostility on the part of the respondent towards theS.W. 0. C. and all "outside unions" and which included discrimina-tion as to the employment of leading S. W. 0. C. members.Asnoted below, the respondent precipitated the strike in June 1937 byits refusal to bargain collectively with the S.W. 0. C. By con-tinuing its refusal to bargain the respondent prolonged the strikeand ultimately succeeded in forcing the employees to return to workwithout recognition having been granted the S. W. 0. C. The back-to-work movement was largely promoted by the respondent's officialsand formation of the Independent was an outgrowth of it.Theemployees who aided the respondent in such movement were leadersiiot only in the formation of the Independent but also in the effortsto have employees sign the letter of withdrawal from the S. W. 0. C.There is an apparent connection between Moltrup's request from theback-to-work leaders for assurance that "production could continuein the mill" and the formation of the Independent as a device to.combat the S. W. 0. C. The respondent further promoted the Inde-pendent by paying for the hotel room at which the initial steps weretaken relative to the formation of the Independent and by attemptingto secure permission for the use of the Elks Club for the meeting of.employees on July 18, 1937.After the Independent and the LocalBrotherhood were formed, the respondent expressed a willingness tobargain with representatives of these organizations "as long as theywere employees" of the respondent. OggDECISIONS OF NATIONALS LABOR RELATIONS BOARDIn view of the facts set forth in subsection A above, it is clearthat the Local Brotherhood is in fact the same organization as theIndependent and that the respondent by its domination of andinterferencewith the Independent and by contributing supportthereto likewise dominated and interfered with the Local Brotherhoodand contributed support to it.We find that the respondent has dominated and interfered withthe formation and administration of the Independent and LocalBrotherhood and contributed support thereto and that it has therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.D. The refusal to bargain- collectively1.The appropriate unitThe complaint alleges, and the respondent admits in its answerthereto, that all the respondent's production employees, excludingclerical and office workers, foremen, and supervisory employees, con-stitute an appropriate bargaining unit.We find no reason to concludethat such unit is inappropriate.We find that all the production employees of the respondent,excluding clerical and office workers, foremen, and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining and that such unit will' insure to the employees of therespondent the full benefit of their right to collective bargainingand otherwise effectuate the policies of the Act.2.Representation by the S. W. O. C. of a majority in theappropriate unitThere was introduced in evidence at the hearing the pay roll of therespondent for the period ending May 30, 1937, containing the namesof 271 employees within the unit which we have found to be appro-priate.There were also submitted in evidence 254 membership appli-cation cards containing designations of the S. W. O. C. as bargainingrepresentative.Of the 254 cards, 191 are dated prior to May 30,1937, and bear the names of persons within the appropriate unitwhose names appear on the pay roll of that date."After a checkof the cards by counsel for the respondent and by counsel for theBoard,. the respondent challenged the validity of the signatures on14 of the said 191 cards and challenged generally 2 additional cards.As to the cards not challenged counsel for the respondent agreedn There were no identifiable cards as to six employees who testifiedthat theyhad joinedthe S. W. 0. C. Although these employees may be regarded as S. W.O. C. members onMay 30,1937,it is unnecessary to includethemincomputationof the S. W. O. C.majority. MOLTRUP STEEL PRODUCTSCOMPANY489that the signatures thereon "appear to be the signatures of the personspurporting to have signed" them.Since four employees whosesignatureswere challenged subsequently testified that they hadsigned cards, the challenge as to them may be disregarded.Nineemployees, other than those whose cards were challenged, variouslytestified that they had not attended S. W. O. C. meetings or paiddues over a long period of time prior to May 30, that they had orallywithdrawn from the S. W. O. C. prior to May 30, that they hadjoined the S. W. O. C. solely because of threats, or that their nameshad been signed without authority.12Even if the 12 remainingchallenged cards and the 9 cards bearing thenamesof employeeswho testified as aforesaid are excluded, there remain the cards of170 employees listed on the pay roll.We conclude, therefore, thatthe S. W. O. C. represented a majority of the employees within theappropriate unit on and after May 30, 1937.Through the testimony of a large number of employees, supportedby signatures to petitions 13 and membership cards, the respondentsought to show that about 175 of the employees had joined the In-dependent after July 1937. It also was shown that a large number,of S.W. O. C. members had signed the form letter addressed to the'S.W. O. C., expressing a desire to withdraw from that organizationand from the Amalgamated.As noted above, the respondent domi-nated and interfered with the formation and administration of theIndependent, and the inducement of employees to sign the letter ofwithdrawal from the S. W. O. C. was but' one aspect of the activitiesparticipated in by the respondent which culminated in formation ofthe Independent. In addition, the growth of the Independent andthe signing of the letter of withdrawal followed a series of violationsof the Act by the respondent of such serious nature that they couldnot have failed to exert a coercive influence upon the employees to'disavow membership in the S. W. O. C. irrespective of their wishes.14As we have already had occasion to observe in a number of similar-cases," it is manifest that the purposes of the Act require that therespondent should not be permitted to evade its duty under Sec-is This testimony was elicited at the instance of the respondent and in the presence ofofficialsof the respondent.SeeMatter of May Knitting Company. Inc.andUnitedWhole-sale and Warehouse Employees of New York,Local 65,C. I.0., 9 N. L. R. B. 938.13An appreciable number of such signatures were spurious.14A number of those signing the letter of withdrawal stated that they did so because ofthe strike.As noted below, the strike resulted from the respondent's unlawful refusal tobargain with the S. W. 0. C.15Cf.Matter of InlandSteelCompanyand SteelWorkers Organizing Committee andAmalgamated Association of Iron,Steel and Tin Workers of North America,Lodges Nos.64, 1010,and 1101, 9 N.L.R.B. 783;Matter of Western Felt Works, a corporationandTextileWorkers Organizing Committee,Western Local,10 N. L.R.B. 407 ;Matter ofMcKaig-Hatch, Inc.andAmalgamatedAssociationof Iron, Steel and TinWorkers ofNorth America,Local No.1139,10 N.L.R. B. 33;Matter of H. J. Heinz CompanyandCanning and Pickle Workers, Local UnionNo. 325,etc.,10 N. L.R. B. 963. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8 (5) of the Act by the expedient of violating other provisions ofthe Act.The majority status of.the S. W. O. C. prior to and duringthe strike of 1937 is therefore not to be regarded as having beenaffected thereafter by virtue of membership in the Independent orthe signing of the form letter of withdrawal from the S. W. O. C..We find that on May 30, 1937, and at all times thereafter, theS.W. O. C. was the duly designated representative of the majority ofthe employees of the respondent in the appropriate unit.Pursuantto Section 9 (a) of the Act, it was therefore at all such times theexclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.3.The refusal to bargainAs noted above, the S. W. O. C. on March 10, 1937, senit to therespondent a proposed contract and thereafter at varioustimes un-successfully attempted to obtainconferenceswith the respondent'sofficials to discuss the matter of bargaining.During the period fromMarch 10 to the strike beginning June 1, 1937, the respondentevaded,meeting S.W. O. C. representativeson alloccasions other thanApril 26.At the meeting on this day the respondentrefused toenter into any negotiations with the S. W. O. C. representativesunless it was furnished a list of the S. W. O. C. members, and furthertook the position that it would not sign a contract with the S. W. O. C.even if that organization represented a majority of the employeessince previously it had been "getting along all right."The respond-ent on this date also rejected a proposal made by the S. W. O. C.that an election be held to determine the desires of the employees withregard to representation.Upon receiving the S. W. O. C. telegramof May 28, indicating the likelihood of a strike unless the respondentreached some agreement with the S. W. O. C. by the evening ofJune 1, the respondent failed to communicate with the S. W. O. C.By thus ignoring this last of a series of efforts to initiate bargainingnegotiations the respondent made clear its intention not to bargainwith the S. W. O. C.On June 17, 1937, the S. W. O. C. finally obtained a conferencewith the respondent at which Moltrup characterized the S. W. O. C.as not "responsible" and stated, among other things, that the respond-eut would not recognize any union.The respondent refused at thistime to discuss the proposed contract submitted by the S. W. O. C.and rejected proposals for a consent election and for a check of theS.W. O. C. membership cards by a representative of the Board.Shortly after the unsuccessful attempt to reopen the plant on June28,Moltrup flatly refused to meet S. W. O. C. representatives. MOLTRUP STEEL PRODUCTS COMPANY491At the hearing, the respondent contended that the sole obstacleto negotiations during the period prior to the strike was the refusalof the S. W. 0. C. to submit its membership cards to the respondentand that the respondent at the meeting on June 17, 1937, merelyrefused to consider the question of a signed contract.Under thecircumstances of this case, and in view of the alleged discriminationagainst S.W. 0. C. members, the respondent's persistent demandfor a list identifying S. W. 0. C. members may in itself be regardedas intimidatory.In any event, inasmuch as the S. W. 0. C. onApril 26 proposed reasonable procedures whereby the respondentcould ascertain whether the S. W. 0. C. represented a majority ofthe employees and inasmuch as the respondent rejected such proce-dures,'the respondent's refusals to bargain could not be justified uponthe basis of the refusal of the S. W. 0. C. to submit its membershipcards to the respondent.We have previously pointed out in ourdecisions that the duty to bargain collectively includes an obligationto cooperate to a reasonable extent when a labor organization isattempting to prove its majority."'The respondent's failure to replyto the S. W. 0. C. telegram of May 28 under the circumstances,demonstrates the respondent's unwillingness to cooperate to a rea-sonable extent in the bargaining procedure.Even if the respondent's contention that it merely refused to enterinto a signed agreement on June 17, 1937, were accepted as a correctstatement of the situation, it is clear that this refusal was based onlyon such considerations as the alleged irresponsibility of the S. W. 0. C.and would in itself constitute a refusal to bargain within themeaning of Section 8 (5) of the Act 17We think it clear, from the facts set forth above, that the respond-ent under no circumstances intended to recognize the S. W. 0. C. orto bargain collectively with it.This conclusion is further supportedby the evidence of the respondent's activities connected with the back-to-work movement, of the respondent's long-standing opposition toS.W. 0. C. activity among the employees, of the respondent's dom-ination of and interference with the formation of the Independent,of the respondent's announced willingness to negotiate with repre-sentatives of the Independent "as long as they were employees" of16 Cf.Matter of Burnside Steel Foundry CompanyandAmalgamatedAssociationof Iron,Steel and Tin Workers of North America, Lodge No. 1719, 7N. L. R. B. 714;Matter ofMoNeeley & Price CompanyandNational Leather WorkersAssociation,Local No.30, ofthe C. I.O., 6 N. L. It. B. 800.17Ward, the respondent's vice president, testified that prior to the meeting the re-spondent's officials bad determined not to sign a contract with the S. W. O. C. Phillips.the respondent's treasurer explained this determination on the grounds that the S. W.O. C. was "irresponsible" and that recognition of the S. W. O. C. would be injurious tothe respondent's business.Neither of these grounds relate to the mere act of signing acontract with the S. W. O. C. On the contrary, they show that the respondent was fullydetermined not to bargain in good faith with the S. W. O. C. tinder any circumstances. 492DECISIONSOF NATIONAL.LABOR RELATIONS BOARDthe respondent,and of the respondent's refusal after June 17, 1937, to-meet with the S. W. 0. C. representatives;for the purpose of settlingthe strike.We find that on May 30, 1937, and at all times thereafter,the re-spondent refused to bargain collectively with the S.W. 0. C. as therepresentatives of its employees in respect to rates of pay,wages,hours of employment,and other conditions of employment, and thatit thereby interfered with, restrained,and coerced its employees in theexerciseof the rights guaranteed by Section 7 of the Act.E. Discrimination with regard to hire and tenure o l employmentThe amended complaint alleges that by laying off its night shifton or about August 6, 1936, and by thereafter denying reinstatementto Lawrence Rump, SamuelCain,Henry Keppen,William McGraw,and Matthew Euriech, the respondent discriminated with regard tohire and tenure of employment,thereby discouraging membership inthe S. W. O. C. Rump, Cain,Keppen, and McGraw all were membersof, and active in, the S. W. 0. C. at this time.Although Euriechwas actively interested in the S. W. 0. C., it does not appear that hesigned a membership card until August 6.As noted in Section III,A, 1, above, Rump, Cain,.and Keppen were among the approximately45 men employed on the night shift at the time its operation wasdiscontinuedon August6.In connection with discontinuance of thenight shift,the respondent. transferred five or more men from thenight shift to. the day shift, while several clay-shift employees werelaid off.Included in this group of clay-shift employees were McGrawand Euriech,who were laid off on August 5 and 6, 1936, respectively.In its answer the respondent denied discriminating against themen named in the complaint,and averred that the lay-off of the night-shift employees was "due to lack of orders."Prior to August 1936, the respondent operated its night shiftduring the periods of favorable business conditions, but did notoperate'it during slack periods.In commencing operation of a givennight shift, it, was the respondent's practice to transfer experiencedday-shift employees to the night shift, and thereafter add less ex-perienced employees to this nucleus of experienced men.Prior to1936 it had been customary to transfer the experienced men back tothe day shift upon discontinuance of the night shift.Rump andCain had been thus transferred between the day and night shiftson prior occasions.These two men were not accorded transfers tothe day shift when operation of the night shift was discontinued MOLTRUP STEEL PRODUCTS COMPANY493in August 1936; 18 although at least five other employees were trans-ferred at,that time.'Rump, Cain, Keppen, and Euriech all testified from personalobservation that during July 1936, the respondent had an exceptionallylarge volume of unfilled orders on hand.This testimony was basedon copies of the respondent's orders which were contained in "schedulebooks" used by the men in the course of their work."The respondent introduced much testimony to show that businessconditions necessitated curtailment of operations in August 1936, andthus required the lay-offs made at that time.A large part of thistestimony, relating to the steel industry in general, may be briefly statedas follows : About a month prior to the end of each calendar quarterof the year it is customary for hot rolled steel mills to announce pricesof steel for the ensuing quarter; the announcement at such time of achange in price of hot rolled steel invariably is paralleled by a sym-pathetic change in the price of cold drawn steel which is announcedshortly thereafter; during the period of about a month after announce-ment. of a price increase and prior to its effective date orders may beplaced at the old price for future delivery; as a result the ,Mnounce-ment of a price increase for an ensuing quarter is accompanied by amarked upturn in the number of orders placed, which continues untilthe effective date of the advanced price, but which is followed by aperiod of decline in placing of orders.Ordinarily price increases donot occur in successive quarters.On May 26, 1936, the respondentannounced a price increase effective July 1.During the month of Juneit booked 3,120 tons of new orders, in contrast to an average of about1,365 tons of new orders booked during each, of the first 5 months in1936.In connection with this evidence, the respondent's vice president andsalesmanager, Ward, testified that early in May he noticed that therespondent's "backlog" of unfilled orders had reached a low level,and thereafter he learned that important customers did not contemplateplacing any orders in the near future.His testimony was that thesefacts, together with his knowledge that a drop in the number of ordersplaced usually followed the effective date of a price increase, led himto tell Moltrup in July that business would be dull thereafter.Moltrupasserted that after Ward had requested that the night shift be discon-'sAbout a month prior to the lay-off, Rump asked Foreman Rutter for a transfer.Rutter replied that Rump would have to remain on the night shift since experiencedemployees, capable of working without supervision, were required there.10 These men were Stanley Olkoski, Ed Kroske, John Namath, Fred Farkas, and OscarEbensberger.Apparently one other man, identified only as "Nick," was given such atransfer.20 It also appears that about July 1, 1936, the respondent sought to increase workinghours 3 hours per man per week. In addition, 11 new employees were hired during the3 weeks preceding the lay-offs.0 494DECISIONS OF NATIONALLABOR RELATIONS BOARDItinued, he checked the amount of finished goods on hand and the "back-log" of unfilled orders.He further stated that the amount of finishedgoods usually was a decisive factor in discontinuance of the night shift.Seeking to discredit the testimony of Rump, Keppen, Cain, andEuriech that the respondent's schedule books contained an exception-ally large volume of unfilled orders during July, a number of therespondent's witnesses claimed that all information needed by em-ployees during work was set forth on tags attached to the rough stockused, so that there was no occasion for an employee to refer to theschedule books.It was shown, however, that shortly before the lay-offthe books were removed from their customary place in the plant andlocked in the foreman's office.In the course of their work thereafter,it was necessary for night-shift employees to have Foreman Makowskihimself refer to the schedule books for the same type of informationwhich the employees themselves previously had obtained.We are con-vinced that in the ordinary course of their work prior to August 1936the employees had occasion to refer to the schedule books forinformation.The testimony of the four employees that business conditions werefavorable in August 1936, is fully corroborated by one of the respond-ent's exhibits.This shows that the average finished-goods inventoryat the close of each of the first 6 months of 1936 was 3,423 tons whileat the end of July such inventory was but 3,210 tons.The averagequantity of orders booked during each of the 5 months of 1936 prior tothe large influx of orders during June was 1,365 tons.During thisperiod, the respondent built up its night shift by the gradual additionthereto of most of the meal who were on the night shift at the time ofthe lay-off.During July when business conditions allegedly necessi-tated discontinuance of the night shift, approximately 1,518 tons ofnew orders were received by the respondent.At the same time theaverage amount of unshipped orders on hand at the end of each of thefirst 5 months was 1,135 tons, and, after jumping to 2,275 tons in June,this "backlog" of unfilled orders continued at the high level of 2,034tons at the end of July.As we have noted in Section III, A, 1, above, Hahn, the respondent'spaymaster, refused to inform the employees on August 7, 1936, that thelay-offs were the result of a "lack of orders" on the ground that he couldnot conscientiously do so.By virtue of his position and duties, Hahn.was in *a position to know the facts with respect to the condition of therespondent's business.21In view of all the evidence, we are convinced that the lay-offs inAugust 1936 did not result from "lack of orders" or from' any otherunfavorable business condition.We so find.21Hahn'sduties inthe respondent's employ arediscussed in SectionIII,A, 1, above.See especially footnote 5. _MOLTRUP STEEL PRODUCTS COMPANY495In seeking to determine the true reason for the lay-offs, we notethat S.W. O. C. activity among the employees, particularly thoseon the night shift, had commenced shortly before, in July.As shownin Section III, Al 1, above, the unrest among the employees whichexisted during July was known to the respondent as a result ofabortive attempts to protest against increased hours of work, andprior to the lay-off foremen on several occasions warned employeesto refrain from S. W. O. C. activity.At about the same time asthese events Moltrup became aware of the S. W. O. C. activity amongthe employees and attempted to learn the identity of participantstherein.Following the lay-off the respondent's official attended S. W.O. C. mass meetings and after the respondent decided to resume thenight shift Moltrup delivered a series of talks designed to warn themen against further S. W. O. C. activity.He also sought to useE. R. P. representatives as informers respecting S. W. O. C. affairs.On one occasion, shortly after the lay-offs, he admitted to Euriechthat he had been aware of the S. W. O. C. activity among night-shiftemployees, questioned Euriech about his S.W. O. C. membershipand at the same time expressed hostility toward the S. W. O. C.In view of these circumstances, as well as all the other evidence,we are convinced that the respondent effected the lay-offs in August1936 both as a warning to its employees to refrain from S. W. O. C.activity and also in order to discriminate against S. W. O. C. leaders.Euriech after the latter had, upon being questioned by officials ofthe respondent, denied that he was a member of the S. W. O. C.Euriech thereafter continued his membership in the S. W. O. C. andattended S.W. O. C. mass meetings.As noted above, certain ofthese meetings were attended by Moltrup, Small, and Miller, officialsof the respondent.Euriech was laid off a second time about Septem-ber 12, 1936, allegedly because of lack of work.During September,however, the respondent hired 20 other employees.One of the twentywas John Vysomski, who was hired on September 8, 1936, to dowork similar to that done by Euriech.Vysomski had no previousexperience in this work. In view of the circumstances, we areconvinced that the lay-off was the result of Euriech's union member-ship and activity rather than of a lack of work.On September 21, 1936, the respondent resumed operation of thenight shift and called a number of employees back to work. Rump,Cain, Keppen, McGraw, and Euriech, however, were not given em-ployment at this time or thereafter.During the period from thelay-offs in August 1936, until November 30, 1936, the respondentemployed or reinstated approximately 44 men, including at least 7who had no previous experience in the work assigned to them.OnNovember 30; 1936, the number of the persons in the employ of 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent was substantially the same as the number employedat the time of the lay-offinAugust1936.Between November 30,1936, and the date of the hearing, about 50 additional men werehired by the respondent,approximately 18 of whom were withoutexperience in the work for which they wereengaged.During December 1936 and January 1937, Rump, Keppen, Cain,Euriech,and McGraw,visited the plant of the respondent and unsuc-cessfully sought work.During conferences on January 20, April 26,June 17, and October 11,1937, representatives of the Board andrepresentatives of the S.W. O. C. likewise unsuccessfully soughtto have the 5 men reinstated.In the middle of July 1937,Keppenasked Superintendent Small for reinstatement and was told by Small,"you have no job here . . . you got mixed up with a bunch of radicalminers."During the period covered by these attempts to obtain re-instatement,the respondent continued to employ other men fromtime to time.At the time of the hearing,operation of the night shift was con-tinued by the respondent despite business conditions appreciably lessfavorable than in August 1936.Moltrup attributed this to the factthat it was"awfully hard breaking in new men."Had the respondentchosen to reinstate Rump, Cain,Keppen, McGraw, and Euriech therewould have been no necessity for "breaking them in."During anumber of years in the respondent's employ, Cain had been a diemaker, crane operator,and bar drawer.Rump had served therespondent a number of years as a bar drawer and saw operator.Keppen had been employed by the respondent on three differentoccasions as wire block helper and bar drawer on a variety of ma-chines.Euriech, with 14 years' experience in the cold drawn steelindustry.,originally-entered.the respondent's employ in 1935, as abar drawer,and had been rewarded for efficient work by a 5-centincrease in his hourlywage.McGraw, with previous experience,was employed by the respondent in February 1936 as a punchstraightener and thereafter received a 3-cent increase in his hourlywage.During his employment he also worked temporarily in theshipping room and as a cracker operator.Several of the respondent'switnesses disparaged the quality of McGraw'swork but GeneralForeman Miller asserted that no employee would be retained overa week if unable to do his work"right."Miller also admitted thatMcGraw had"gotten on to" his work"pretty fair."We are satisfied,and find, that McGraw was a competent employee.We find thatby layingoffLawrence Rump, Samuel Cain, HenryKeppen, and Matthew Euriech on August 6, and William McGrawon August 5, 1936, the respondent discriminated with regard to thehire and tenure of employment of these men,thereby discouragingmembership in the S.W. O. C.We find that by the discharge of MOLTRUP STEEL PRODUCTS COMPANY497Matthew Euriech during September 1936, following his temporaryreemployment, the respondent discriminated with regard to his hireand tenure of employment, thereby discouraging membership in theS.W. 0. C. We find that by failing to reinstate Lawrence Rump,Samuel Cain, Henry Keppen, William McGraw, and MatthewEuriech to employment following.their discriminatory lay-offs, therespondent further discriminated with regard to the hire and tenureof employment of these men, thereby discouraging membership inthe S. W. 0. C.The respondent in its exceptions contends that at the time of thehearing Euriech had obtained employment substantially equivalentto that from which he was discriminatorily discharged, and thuscould no longer be regarded as an "employee" of the respondent orentitled to reinstatement.It appears that on March 16, 1937, Euriechobtained work as a wire drawer in Ellwood City, a town somedistance removed from Beaver Falls, where Euriech resided.At thetime of his lay-off in August of 1936, Euriech received 50 cents anhour, whereas he initially received 55 cents on the Ellwood City job.About a month prior to the, hearing, his Ellwood City wage wasraised to 60 cents an hour. In the meantime, however, there had beengeneral wage increases in the respondent's plant which, if applied toEuriech without discrimination, would have increased his rate of payto substantially more than that which he received on' his new job.22Since Euriech appeared at the hearing seeking reinstatement, it maybe inferred that,he himself regards the location away from his homeand the lower wage of his Ellwood City job as factors making it notsubstantially equivalent to the employment which he would have hadbut for the respondent's discrimination against him.23We find thatat the time of the hearing Euriech had not obtained substantiallyequivalent employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and21 In late 1936 and early1937 therewere general wage increases in the respondent'splant as a result of which the rate of pay of ordinary laborers was increased from 48cents to 62%/2cents per hour.The rates of other employees were increased in approxi-mately the same proportion.ClydeWalker,a laborerwho waspromoted to drawing-machine operator subsequent to the discriminatory discharge of Euriech from such aposition,was paid 65 cents an hour at the time of the hearing.Joseph Terraccio,a draw-ing-machine operator who was receiving 69 cents per hour at the' timeof the hearing.testified that at that time no drawing-machine operator was receiving less than 65 centsper hour.23 Cf.Matter of Mooresville Cotton MillsandLocal No.1221,United Textile Workers ofAmerica,15 N. L.R. B. 416:- 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the, respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist from furtherengaging therein.We shall also order the respondent to take certainaffirmative action which we deem necessary to effectuate the policiesof the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Independent, and theLocal Brotherhood, and has contributed support thereto.Underthese circumstances, neither the Independent nor the Local Brother-hood can offer. to the employees the free representation for the pur-poses of collective bargaining ' which is guaranteed by the Act.Weshall, therefore, order the respondent to withdraw both from theIndependent and from the Local Brotherhood all recognition asrepresentative or representatives of the respondent's employees forthe purposes of collective bargaining, and to disestablish the Inde-pendent and the Local Brotherhood as such representative orrepresentatives.We have found that by laying off Lawrence Rump, Samuel Cain,Henry Keppen, and Matthew Euriech on August 6, 1936, by layingoffWilliam McGraw on August 5, 1936, by discharging MatthewEuriech during September 1936, following his temporary reemploy-ment beginning the last week in August 1936, and by failing to rein-state said employees, the respondent has discriminated against the saidemployees in regard to their hire and tenure of employment.Weshall, therefore, order the respondent to reinstate these employeesand to make them whole for any loss of pay they have suffered byreason of the discrimination against them, by payment to Rump, Cain,Keppen, and McGraw, respectively, of a sum of money equal to theamount each normally would have earned as wages from the dateof the discrimination against him until the date of the offer of rein-statement to him, less his net earnings =' during said period, and bypayment to Euriech of a sum of money equal to the amount he nor-24By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B.440.Monies received for work performed upon Federal. State, county, municipal, or otherwork-relief projects are not considered as earnings. but, as provided below in the Order.shall be deducted from the sum due the employee, and the amount thereof shall be.paidover to the appropriate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects. MOLTRUP STEEL PRODUCTS COMPANY499orally would have earned as wages from August 6, 1936, to histemporary reinstatement and from the date of the second discrimina-tion against him, in September 1936 to the date of the offer ofreinstatement to him, less his net earnings during said periods.We have found that on April 26, 1937, and at all times thereafter,the respondent refused to- bargain collectively with the S.W. O. C.as the representative of its employees within an appropriate unit.In connection with its refusals to bargain, the respondent on severaloccasions expressed its determination not to sign any agreement withthe S. W..O. C. regardless of the terms. thereof.We shall order therespondent, upon request, to bargain collectively with the S. W. O. C.as the exclusive representative of the production employees of therespondent, excluding clerical and office workers, foremen, and super-visory employees, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.We further'shall orderthe respondent, if any understanding is reached on any of the afore-said matters and the respondent is requested by the S. W. O. C. to doso, to embody such understanding in a signed agreement.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.SteelWorkers Organizing Committee ; Amalgamated Associa-tion of Iron, Steel and Tin Workers of North America, Lodge No.1202; Independent Brotherhood of Moltrup Steel Workers, MoltrupSteel Products Company of Beaver Falls, Pennsylvania; and LocalIndependent Brotherhood of Steel Workers of Moltrup Steel Prod-ucts Company of Beaver Falls, Pennsylvania, are labor organizations,within the meaning of Section 2 (5) of the Act.2.All production employees of the respondent, excluding clerical.and office workers, foremen, and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.3.SteelWorkers Organizing Committee was on May 30, 1937, andat all times thereafter has been, the exclusive representative of allemployees in such unit for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Steel Workers Organiz-ing Committee as the exclusive representative of the employees in theabove-stated unit, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (5) ofthe Act.5.The respondent, by dominating and interfering with the forma-tion and administration of, and contributing support to IndependentBrotherhood of Moltrup Steel Workers, Moltrup Steel Products Com- 500DECISIONSOF NATIONALLABOR RELATIONS BOARDpany of Beaver Falls, Pennsylvania,and Local Independent Brother-hood of Steel Workers of Moltrup Steel Products Company of BeaverFalls, Pennsylvania,has engaged in and is engaging in unfair laborpractices,within the-Ineaning of Section 8 (2) of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of Lawrence Rump, Samuel Cain; Henry Keppen,WilliamMcGraw, and Matthew Euriech,thereby discouraging membership inSteelWorkers Organizing Committee and in Amalgamated Associa-tion of Iron, Steel and Tin Workers of North America,Lodge No.1202, the respondent has engaged in and is engaging in unfair laborpractices,within the meaning of Section 8(3) of the Act.7.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Moltrup Steel Products Company, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a.)In any manner dominating or interfering with the administra-tion of Independent Brotherhood of Moltrup Steel Workers, MoltrupSteel Products Company of Beaver Falls,Pennsylvania,or with theadministration of Local Independent Brotherhood of Steel Workersof Moltrup Steel Products Company of Beaver Falls, Pennsylvania,or with the formation. or administration of any other labor organiza-tion of its employees,and from contributing financial or other sup-port to Independent Brotherhood of Moltrup Steel Workers, MoltrupSteel Products Company of Beaver Falls, Pennsylvania, or to LocalIndependent Brotherhood of Steel Workers of Moltrup Steel Prod-ucts Company of Beaver Falls, Pennsylvania,or. any other labororganization of its employees;(b)Recognizing Independent Brotherhood ofMoltrup SteelWorkers, Moltrup Steel Products Company of Beaver Falls, Pennsyl-vania, or Local Independent Brotherhood of Steel Workers of Mol-trup Steel Products Company of Beaver Falls, Pennsylvania, as therepresentative of any of its employees for the purpose of dealingwith the respondent concerning grievances,labor disputes,wages,rates of pay,hoi irs of employment,or other conditions of employment; MOLTRUP STEEL PRODUCTS COMPANY501(c)Discouraging membership in Steel Workers Organizing Com-mittee, in Amalgamated Association of Iron, Steel and Tin Workersof North America,Lodge No. 1202, or in any other labor organizationof its employees,by discharging,laying off,or refusing to reinstateany of its employees, or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition oftheir employment;(d)Refusing to bargain collectively with SteelWorkers Organ-izing Committee as the exclusive representative of its productionemployees excluding clerical and office workers, foremen,and super-visory employees ;(e) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,to bargain collectivelythroughrepresentatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognitionfromIndependent Brotherhood ofMoltrup Steel Workers, Moltrup Steel Products Company of BeaverFalls,Pennsylvania,and from Local Independent Brotherhood ofSteelWorkers of Moltrup Steel Products Company of Beaver Falls,Pennsylvania,as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes,wages, rates of pay, hours of employment,or conditionsof employment,and completely disestablish Independent Brother-hood of Moltrup Steel Workers, Moltrup Steel Products Companyof Beaver Falls, Pennsylvania,and Local Independent Brotherhoodof SteelWorkers of Moltrup Steel Products Company of BeaverFalls, Pennsylvania, as such representative;(b)Upon request, bargain collectively with Steel Workers Organ-izing Committee,as the exclusive representative of its productionemployees excluding clerical and office workers, foremen,and super-visory employees,in respect to rates of pay, wages,hours of employ-ment, and other conditions of employment;and, if an understandingis reached on any such matters, upon request, embody said under-standing in a signed agreement ;(c)Offer to Lawrence Rump, Samuel Cain, Henry Keppen, Wil-liam McGraw,and Matthew Euriech immediate and full reinstatementto their former or substantially equivalent positions,without preju-dice to their seniority and other rights and privileges;253030-41-vol, 19--33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Make whole Lawrence Rump, Samuel Cain, Henry Keppen,William McGraw, and Matthew Euriech for any loss ofpay theymay have suffered by reason of the respondent's discrimination inregard to their hire and tenure of employment,by payment to eachof them of a sum of money equal to that which each normally wouldhave earned as wages during the period from the date of the dis-crimination against him by the respondent to the date of the offerof reinstatement,less his net earnings during said period; deducting,however, from the amount otherwise due to each of the said employees,monies received by said employee during said period for work per-formed upon Federal, State,county, municipal,or other work-relief'projects, and pay over the amount, so deducted,to the appropriatefiscal agency of the Federal,State, county,municipal, or othergovernment or governments which supplied the funds for said work-relief projects;(e)Post immediately in conspicuous places in each department.of the Beaver Falls plant, notices stating : that the respondent will.cease and desist in the manner set forth in 1 (a), (b), (c), (d), and(e) ; that the respondent will take the affirmative action set forth in2 (a), (b), (c),and (d)of this Order; and that the respondent'semployees are free to become or remain members of the S. W. O. C.and that the respondent will not discriminate against any employee-because of membership or activity in that organization;(f)Maintain such notices for a period of at least sixty (60)consecutive days from the date of posting;(g)Notify the Regional Director for the Sixth Region in writing,within ten(10) days from the date of thisOrder, whatsteps therespondent has taken to comply herewith.